Exhibit 10.49
The Goldman Sachs Group, Inc.
Signature Card For ____ Year-End Awards and the BNY Mellon Custody Account
and Consent to Receive Electronic Delivery



IMPORTANT: PLEASE REVIEW, EXECUTE AND RETURN THIS FORM TO: EQUITY COMPENSATION
(DIVISION OF HCM), 30 HUDSON STREET, 35TH FLOOR, JERSEY CITY, NJ 07302.

YOU MUST PROPERLY EXECUTE THIS FORM TO ACKNOWLEDGE ACCEPTANCE OF THE TERMS AND
CONDITIONS OF YOUR AWARD(S) AND RELATED MATTERS.
1. I have received and agree to be bound by The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “SIP”) and the Award Agreement(s) applicable
to me in connection with the ___ Year-End Award(s) (the “Award(s)”) that I have
been granted by the Firm (as defined below). I confirm that I have accepted the
Award(s) subject to the terms and conditions contained in the SIP and the Award
Agreement(s), including but not limited to, the requirement that disputes
relating to the Award(s) and the Award Agreement(s) be decided through
arbitration in New York City and be governed by New York law.
As a condition of this grant, I understand that the Award(s) (as well as any
other award that the Firm may grant to me under the SIP) is/are subject to other
governing law provisions (as outlined in this signature card, in the current or
otherwise then current Award Summary (as defined below) or otherwise as may be
required under applicable law) and, as a condition to receiving such awards, I
agree to be bound thereby. I also understand that the Firm may grant to me other
awards under the SIP that also may contain (among other terms and conditions)
arbitration and other governing law provisions and, as a condition to receiving
such awards, I agree to be bound thereby. As a condition of this grant, I agree
to provide upon request an appropriate certification regarding my U.S. tax
status on Form W-8BEN, Form W-9, or other appropriate form, and I understand
that failure to supply a required form may result in the imposition of backup
withholding on certain payments I receive pursuant to this grant.
Further, as a condition of this grant, if I am a person who has worked in the
United Kingdom at any time during the earnings period relating to any award
under the SIP, as determined by the Firm, when requested and as directed by the
Firm, I will agree to a Joint Election under s431 ITEPA 2003 of the laws of the
United Kingdom for full or partial disapplication of Chapter 2 Income Tax
(Earnings and Pension) Act 2003 under the laws of the United Kingdom and will
sign and return such election in respect of all future deliveries of shares
underlying the Award(s) and any previous grants made to me under the SIP and
understand that the Firm intends to meet its delivery obligations in shares with
respect to my Award(s), except as may be prohibited by law or described in the
accompanying Award Agreement or supplementary materials.
If I have worked in Switzerland at any time during the earnings period relating
to the Award(s) granted to me as determined by the Firm, (i) I acknowledge that
my Award(s) are subject to tax in accordance with the rulings and method of
calculation of taxable values to be agreed by the Firm with the Federal and/or
Zurich/Geneva cantonal/communal tax authorities or as otherwise directed by the
Firm, and (ii) I hereby agree to be bound by any rulings agreed by the Firm in
respect of any Award(s), which is expected to result in taxation at the time of
delivery of shares (or cash or other property in lieu thereof), and (iii) I
undertake to declare and make a full and accurate income tax declaration in
respect of my Award(s) in accordance with the above ruling or as directed by the
Firm.
I understand and acknowledge that any transfer provisions (including, where
applicable, escrow and other similar provisions, but specifically excluding any
transfer restrictions imposed on any Award(s) in the Award Agreement(s) or the
SIP) in the SIP or related documents will not apply to me (i) to the extent that
the applicability of those provisions would affect the availability of relevant
exemptions or tax favorable treatment, or (ii) otherwise in circumstances
determined by the Firm in its sole discretion.
2. I have read and understand the Firm’s “Notice Periods for Recipients of
Year-End Equity-Based Awards” (the “Notice Policy”), pursuant to which I am
required to provide certain specified advance notice of my intent to leave
employment with the Firm. I understand that in executing this form, I will be
agreeing to provide my employing entity with advance notice of my intention to
leave employment with the Firm as follows:

  •   In the Americas, Japan and Asia Ex-Japan (excluding India): 60 days in
advance of my termination date     •   In Europe, the Middle East, Africa and
India: 90 days in advance of my termination date

and that, where applicable (see the provisions in the Award Summary), the
provisions of the Notice Policy constitute a permanent change to my terms and
conditions of employment. I agree to this change in consideration of my
continued employment with the Firm and my acceptance of the Award(s), and I
agree to be bound by the Notice Policy as in effect from time-to-time.
I also understand that the terms and conditions of my employment shall be
permanently changed so that, in the event that I resign from the Firm, the Firm
may either:

  •   Unilaterally waive or reduce the notice period otherwise applicable to my
employment, or     •   Take such other action as shall have that effect.

I acknowledge that the Firm retains its right to bring forward the end of the
notice period to such earlier date, and that I will not be entitled to any
salary, wages, or benefits after such earlier date. In addition, I understand
that I will not receive pay in lieu for any period of notice that has been
waived or reduced.
This agreement concerning my notice period is being made for and on behalf of my
Goldman Sachs employing entity, and implementation of the Notice Policy does not
create an employment relationship between me and The Goldman Sachs Group, Inc.
I understand that unless the notice period is waived by agreement or
unilaterally as set out above, or I have exercised a statutory right to make a
payment in lieu of my notice period, I will be paid my base salary and will
continue to receive all mandatory benefits during the notice period. I
understand that during my notice period I may (subject to any local laws to the
contrary) be required to remain away from the Firm’s offices, and/or be removed
from any assigned duties or assigned to other suitable duties during my notice
period.
I understand that if I fail to give the full amount of notice as set out above,
or to comply in any respect with the Notice Policy, I will have failed to meet
an obligation I have under an agreement with the Firm, as a result of which the
Firm may have certain rights and I may be subject to certain legal and equitable
rights and remedies, including, without limitation, the forfeiture of the
Award(s) and any other awards granted to me (whether before or after the
Award(s)) under the SIP. The forfeiture of such Award(s) will also apply where I
fail to give the full amount of notice by exercising any right I may have under
applicable legislation to make a payment in lieu of such notice. I also
understand that, if I fail to comply with the Notice Policy, the Firm may be
entitled to an injunction from a court restraining me from violating it.
I understand that, for employees of Archon Group, L.P., the Notice Policy
applies only to Senior Executives.
3. I have read and understand the Firm’s hedging and pledging policies
(including, without limitation, the Firm’s “Policies With Respect to
Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.”), and agree to be bound by them (with respect to the
Award(s) and any prior awards under the SIP), both during and following my
employment with the Firm.
4. If a custody account is required, I request that The Bank of New
York Mellon (“BNY Mellon”) (successor in interest to Mellon Bank, N.A.)  open a
custody account for me as described in the enclosed Custody Agreement
among BNY Mellon (as successor in interest to Mellon Bank N.A.), The Goldman
Sachs Group, Inc., and myself. I have received and agree to be bound by the
Custody Agreement (or any other such custody agreement previously entered into
by me or on my behalf), including the applicable restrictions on transfers,
pledges and withdrawals of Common Stock, the provisions permitting the Firm to
monitor my custody account, and the limitations on the liability of
BNY Mellon and the Firm. I also agree to open an account with any other
custodian or broker selected by the Firm, if the Firm, in its sole discretion,
requires me to open an account with such custodian or broker as a condition to
delivery of shares (or cash or other property) underlying the Award(s).
5. If the Firm advanced or loaned me funds to pay certain taxes (including
income taxes and Social Security, or similar contributions) in connection with
the Award(s) (or does so in the future), and if I have not signed a separate
loan agreement governing repayment, I authorize the Firm to withhold from my
compensation any amounts required to reimburse it for any such advance or loan
to the extent permitted by applicable law.
I understand and agree that, if I leave the Firm, I am required immediately to
repay any outstanding amount. I further understand and agree that the Firm has
the right to offset, to the extent permitted by the Award Agreement and
applicable law (including Section 409A of the U.S. Internal Revenue Code of
1986, as amended, which limits the Firm’s ability to offset in the case of
United States taxpayers under certain circumstances), any outstanding amounts
that I then owe the Firm against its delivery obligations under the Award(s) or
against any other amounts the Firm then owes me. I understand that the delivery
of shares pursuant to the Award(s) is conditioned on my satisfaction of any
applicable taxes or social security contributions (collectively referred to as
“tax” or “taxes” for purposes of the SIP and all related documents) in
accordance with the SIP. To the extent permitted by applicable law, the Firm, in
its sole discretion, may require me to provide amounts equal to all or a portion
of any Federal, State, local, foreign or other tax obligations imposed on me or
the Firm in connection with the grant, vesting or delivery of the Award(s) by
requiring me to choose
Year End (General)

 



--------------------------------------------------------------------------------



 



between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
shares delivered to me pursuant to the Award(s). However, in no event shall any
such choice or the choice specified in paragraph 6, below, determine, or give me
any discretion to affect, the timing of the delivery of shares or payment of tax
obligations. I understand and agree that the Firm may reduce any year-end cash
bonus that I may receive by an amount equal to the estimated Indian Fringe
Benefit Tax applicable to any award (whether or not vested), as determined by
the Firm in its sole discretion.
6. If I am an individual with separate employment contracts (at any time during
and/or after the Firm’s ___fiscal year), I acknowledge and agree that the Firm
may, in its sole discretion, require (to the extent permitted by applicable law)
that I provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to my separate employment contracts by requiring me to
choose between remitting such amount (i) in cash (or through payroll deductions
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of shares delivered to me pursuant to the Award(s) (or any other of my awards
outstanding under the SIP).
7. In connection with any Award Agreement or other interest I may receive in the
SIP or any shares of Common Stock of The Goldman Sachs Group, Inc. that I may
receive in connection with the Award(s) or any award I have previously received
or may receive, or in connection with any amendment or variation thereof or any
documents listed in paragraph 8, I hereby consent to (a) the acceptance by me of
the Award(s) electronically, (b) the giving of instructions in electronic form
whether by me or the Firm, and (c) the receipt in electronic form at my email
address maintained at Goldman Sachs or via Goldman Sachs’ intranet site (or, if
I am no longer employed by the Firm, at such other email address as I may
specify, or via such other electronic means as the Firm and I may agree) all
notices and information that the Firm is required by law to send to me in
connection therewith including, without limitation, any document (or part
thereof) constituting part of a prospectus covering securities that have been
registered under the U.S. Securities Act of 1933, the information contained in
any such document and any information required to be delivered to me under
Rule 428 of the U.S. Securities Act of 1933, including, for example, the annual
report to security holders or the annual report on Form 10-K of The Goldman
Sachs Group, Inc. for its latest fiscal year, and that all prior elections that
I may have made relating to the delivery of any such document in physical form
are hereby revoked and superseded. I agree to check Goldman Sachs’ intranet site
(or, if I am no longer employed by the Firm, such other electronic site as the
Firm and I may agree) periodically as I deem appropriate for any new notices or
information concerning the SIP. I understand that I am not required to consent
to the receipt of such documents in electronic form in order to receive the
Award(s) and that I may decline to receive such documents in electronic form by
contacting Equity Compensation (division of HCM), 30 Hudson Street, 35th Floor,
Jersey City, NJ 07302, telephone (212) 357-1444, which will provide me with hard
copies of such documents upon request. I also understand that this consent is
voluntary and may be revoked at any time on three business days’ written notice.
8. I hereby acknowledge that I have received in electronic form in accordance
with my consent in paragraph 7 the following documents:

  •   The Goldman Sachs Amended and Restated Stock Incentive Plan;     •  
Summary of The Goldman Sachs Amended and Restated Stock Incentive Plan;     •  
Custody Agreement with BNY Mellon;     •   The ___Annual Report for The Goldman
Sachs Group, Inc.;     •   The annual report on Form 10-K for The Goldman Sachs
Group, Inc. for the fiscal year ended ___, filed with the Securities Exchange
Commission on ___;     •   The Award Agreement(s); and     •   Summaries of the
Award(s) (“Award Summary”).

9. I expressly authorize any appropriate representative of the Firm to make any
notifications, filings or remittances of funds that may be required in
connection with the SIP or otherwise on my behalf. Further, if I am an employee
who is resident in South Africa at the time of share acquisition, by accepting
my Award(s), I expressly authorize any appropriate representative of the Firm to
make any required notification on my behalf to the Reserve Bank of South Africa
(or its authorized dealer) in relation to any acquisition of shares for no
consideration under the SIP or other similar filing that may otherwise be
required in South Africa. I acknowledge that any such authorization is effective
from the date of acceptance of my Award(s) until such time as I expressly revoke
the authorization by written notice to any appropriate representative of the
Firm. I understand that this authorization does not create any obligation on the
Firm to deal with any such notifications, filings or remittances of funds that I
may be required to make in connection with the SIP and I accept full
responsibility in this regard.
Consent to Data Collection, Processing and Transfers:



I understand and agree that in connection with the SIP and any other Firm
benefit plan (the “Programs”), to the extent permitted under the laws of the
applicable jurisdiction, the Firm may collect and process various data that is
personal to me, including my name, address, work location, hire date, Social
Security or Social Insurance or taxpayer identification number (required for tax
purposes), type and amount of SIP or other benefit plan award, citizenship or
residency (required for tax purposes) and other similar information reasonably
necessary for the administration of such Programs (collectively referred to as
“Information”) and provide such Information to its affiliates and BNY Mellon
(and its affiliates) or any other service provider, whether in the United States
or elsewhere, as is reasonably necessary for the administration of the Programs
and under the laws of these jurisdictions. I understand that, in certain
circumstances, foreign courts, law enforcement agencies or regulatory agencies
may be entitled to access the Information. I understand that, unless I
explicitly authorize otherwise, the Firm, its affiliates and its service
providers (through their respective employees in charge of the relevant
electronic and manual processing) will use this Information only for purposes of
administering the Programs. I understand that, in the United States and in other
countries to which such Information may be transferred for the administration of
the Programs, the level of data protection is not equivalent to data protection
standards in the member states of the European Union. I understand that, upon
request, to Equity Compensation (division of HCM), 30 Hudson Street, 35th Floor,
Jersey City, NJ 07302, telephone (212) 357-1444, to the extent required under
the laws of the applicable jurisdiction, I may have access to and obtain
communication of the Information and may exercise any of my rights in respect of
such Information, including objecting to the processing of the Information and
requesting that the Information be corrected (if wrong), completed or clarified
(if incomplete or equivocal), or erased (if cannot legally be collected or
kept). Upon request, to the extent required under the laws of the applicable
jurisdiction, Equity Compensation (division of HCM) will also provide me, free
of charge, with a list of all the service providers used in connection with the
Programs at the time of request. I understand that, if I refuse to authorize the
use and transfer of the Information consistent with the above, I may not benefit
from the Programs. I authorize the use and transfer of the Information
consistent with the above for the period of administration of the Programs. In
particular, I authorize (within the limits described above): (i) the data
processing by the Firm (which means The Goldman Sachs Group, Inc. and its
subsidiaries and affiliates); (ii) the data processing by BNY Mellon and its
affiliates; (iii) the data processing by the Firm’s other service providers; and
(iv) the data transfer to the United States and other countries. I further
acknowledge that the Information may be retained by such persons beyond the
period of administration of the Programs to the extent permitted under the laws
of the applicable jurisdiction and I so authorize.

Other Legal Notices:
FOR ARGENTINA EMPLOYEES ONLY
This is a private offer. It is not subject to the supervision of the Comision
Nacional de Valores (CNV) or any other governmental authority in Argentina.
FOR AUSTRALIA EMPLOYEES ONLY
“This document is provided for your information only. This document does not
constitute an offer of securities. Your individual offer of participation will
be given to you directly with a printed copy of the disclosure document.”
FOR BRAZIL EMPLOYEES ONLY
Please note that the offer of an award under the SIP does not constitute a
public offer in Brazil, and therefore it is not subject to registration with the
Brazilian authorities.
According to Brazilian regulations, individuals resident in Brazil must inform
the Central Bank of Brazil yearly the amounts of any nature, the assets and
rights (including cash and other deposits) held outside of the Brazilian
territory. Please consult your own legal counsel on the terms and conditions for
presentation of such information.
By accepting the Award(s), you acknowledge that the Firm has provided you with
Portuguese translations of the Award Summary, Award Agreement and Signature
Card, but that the original English version of these documents controls. (Ao
aceitar esta outorga, Você reconhece que a Empresa Ihe disponibilizou a versão
em português do Award Summary, do Award Agreement e do Signature Card; porém a
versão original em inglês desses documentos prevalecerá.)
FOR CANADA EMPLOYEES IN QUEBEC ONLY
By accepting the Award(s), you acknowledge and agree that you and the Firm
expressly wish that all documents related to the Award(s) (including, without
limitation, the Plan document, this Signature Card, the Award Agreement and the
Award Summary) be in English.
FOR THE PEOPLE’S REPUBLIC OF CHINA EMPLOYEES ONLY
All documentation in relation to the Award(s) is intended for your personal use
and in your capacity as an employee of the Firm (and/or its affiliate) and is
being given to you solely for the purpose of providing you with information
concerning
Year End (General)

-2-



--------------------------------------------------------------------------------



 



the Award(s) which the Firm may grant to you as an employee of the Firm (and/or
its affiliate) in accordance with the terms of the SIP, this documentation and
the applicable Award Agreement(s). The grant of the Award(s) has not been and
will not be registered with the China Securities Regulatory Commission of the
People’s Republic of China pursuant to relevant securities laws and regulations,
and the Award(s) may not be offered or sold within the mainland of the People’s
Republic of China by means of any of the documentation in relation to the
Award(s) through a public offering or in circumstances which require a
registration or approval of the China Securities Regulatory Commission of the
People’s Republic of China in accordance with the relevant securities laws and
regulations.
FOR FRANCE EMPLOYEES ONLY
Disclaimer: The current award is not covered by any prospectus which is the
subject of the AMF’s approval. Grantees can only receive this award for their
own account (“compte propre”) in the conditions laid down by articles D. 411-1,
D. 411-2, D.411-3, D.411-4, D. 734-1, D. 744-1, D. 754-1 and D. 764-1 of the
French Monetary and Financial Code. Any direct or indirect dissemination into
the public of the financial instruments acquired can only take place within the
conditions of articles L. 411-1, L. 411-2, L. 412-1 and L. 621-8 to L. 621-8-3
of the French Monetary and Financial Code.
By accepting this award, you acknowledge that the Firm has provided you with
French translations of the Award Summary, Award Agreement and Signature Card,
but that the original English version of these documents control.
Avertissement: La présente attribution ne donne pas lieu à un prospectus soumis
au visa de l’Autorité des marches financiers. Les personnes qui y participent ne
peuvent le faire que pour compte propre dans les conditions fixées par les
articles D. 411-1, D. 411-2, D.411-3, D.411-4, D.734-1, D. 744-1, D. 754-1 et D.
764-1 du Code monetaire et financier. La diffusion, directe ou indirecte, dans
le public des instruments financiers ainsi acquis, ne peut être réalisée que
dans les conditions prévues aux articles L. 411-1, L. 411-2 L. 412-1 et L. 621-8
à L. 621-8-3 du Code monétaire et financier.
En acceptant cet octroi, vous reconnaissez que la Société vous á transmis une
version français de l’Award Summary (Résumé de l’Octroi), l’Award Agreement
(Contrat d’Octroi) et de la Signature Card (Carte de Signature), mais que seule
la version originale en langue anglaise fait foi.”
FOR GERMANY EMPLOYEES ONLY
The Award(s) are offered to you by The Goldman Sachs Group, Inc. (“GS Inc.”) in
accordance with the terms of the SIP which are summarized in the Award Summary.
More information about GS Inc. is available on www.gs.com. You are being offered
Award(s) under the SIP in order to provide an additional incentive and to
encourage employee share ownership and so increase your interest in the Firm’s
success. Please refer to the section entitled Shares Available for Awards in the
SIP for information on the maximum number of GS Inc. shares that can be offered
under the SIP. The obligation to publish a prospectus under the Prospectus
Directive does not apply to the offer because of Article 4(1)(e) of that
directive.
“Die Prämien werden lhnen von der The Goldman Sachs Group, Inc. (,,GS Inc.”)
gemäß den in der Prämienübersicht aufgeführten Bestimmungen des Erwerbsplans
angeboten. Weitere Informationen über GS Inc. finden Sie unter www.gs.com. Die
Prämien werden lhnen im Rahmen des Erwerbsplans angeboten, um einen zusätzlichen
Anreiz darzustellen und Sie als Mitarbeiter zum Erwerb von Aktien zu ermutigen,
um so Ihren Anteil am Erfolg des Unternehmens zu vergrößern. Informationen zur
Anzahl der im Rahmen des Plans angebotenen GS Inc.-Aktien entnehmen Sie bitte
dem Abschnitt als Prämien erhältliche Aktien im Erwerbsplan. Die Verpflichtung
zur Veröffentlichung eines Emissionsprospekts gemäß der europäischen
Prospektrichtlinie trifft auf Grund von Artikel 4(1)(e) dieser Richtlinie nicht
auf dieses Angebot zu.”
FOR HONG KONG EMPLOYEES ONLY
WARNING:
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you are in doubt about any of the contents of this document, you should obtain
independent professional advice.
By accepting the Award(s), you acknowledge and accept that you will not be
permitted to transfer awards to persons who fall outside the definition of
‘qualifying persons’ in the Companies Ordinance (i.e., a person who is not a
current or former director, employee, officer, consultant of the Firm or a
person other than the offeree’s wife, husband, widow, widower, child or
step-child under the age of 18 years, or as otherwise defined), even if
otherwise permitted under the SIP or any of the related documents.
FOR INDIA EMPLOYEES ONLY
This website does not invite offers from the public for subscription or purchase
of the securities of any body corporate under any law for the time being in
force in India. The website is not a prospectus under the applicable laws for
the time being in force in India. Goldman Sachs does not intend to market,
promote, invite offers for subscription or purchase of the securities of any
body corporate by this website. The information provided on this website is for
the record only. Any person who subscribes or purchases securities of any body
corporate should consult his own investment advisers before making any
investments. Goldman Sachs shall not be liable or responsible for any such
investment decision made by any person.
FOR MONACO EMPLOYEES ONLY
By accepting your Award(s), you expressly renounce the jurisdiction of Monaco
(and, if applicable, France and notably the application of articles 14 and 15 of
the French Civil Code) in connection with any dispute relating to your Award(s).
FOR RUSSIA EMPLOYEES ONLY
None of the information contained in the documents referred to in paragraph 8 of
this signature card or in this signature card constitutes an advertisement of
the Award(s) in Russia and must not be passed on to third parties or otherwise
be made publicly available in Russia. The Award(s) have not been and will not be
registered in Russia and are not intended for “placement” or “public
circulation” in Russia.
FOR SWEDEN EMPLOYEES ONLY
By accepting the Award(s), you acknowledge and accept that any transfer
provisions (including, where applicable, escrow and other similar provisions) in
the SIP or any related documents do not apply to you.
FOR UK EMPLOYEES ONLY
This document is approved by Goldman Sachs International (“GSI”), Peterborough
Court, 133 Fleet Street, London EC4A 2BB, which is authorized and regulated by
the Financial Services Authority. The document relates to investments and
investment services of The Goldman Sachs Group Inc. and other institutions,
including BNY Mellon, relating to custodial and delivery operations. In some or
all respects, the regulatory system applying to these entities, including any
compensation arrangements and rules made under the Financial Services and
Markets Act 2000 for the protection of private customers, will be different from
that of the United Kingdom.
This document does not have regard to the specific investment objectives,
financial situation and particular needs of any specific person who may receive
it. Recipients should seek their own financial advice.
The Award(s) is/are subject to the terms and conditions set forth in the SIP and
the Award Agreement. The price of shares and the income from such shares (if
any) can fluctuate and may be affected by changes in the exchange rate for U.S.
Dollars. Past performance will not necessarily be repeated. Levels and bases of
taxation may change from time to time. Investors should consult their own tax
advisers in order to understand tax consequences. The Goldman Sachs Group, Inc.
has (and its associates, including GSI, may have) a material interest in the
shares and the investments that are the subject of this document.

             
Signature
      Date:    
 
             
Print Name:
      Employee ID #:    
 
           

Year End (General)

-3-